Tiget DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 11/30/2020.
Election/Restrictions
Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2020.
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 15/988688, 16/125233, 15/988210, 15/988202, 16/100048 and US Patents 10,493,096, 10,441,605, 10,441,604 and 10,722,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded and all ODP rejections over these Applicants/Patents are withdrawn.

Response to Arguments
All of Applicants arguments filed 11/30/2020 have been fully considered.
Applicant argues that Lescure does not disclose any examples of pellets comprising cholestyramine. In fact, cholestyramine is only mentioned once by Lescure, as one example among at least 15 other adsorbents
This is not persuasive.  Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The mere fact that a reference suggests a KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 
Applicant argues that while Pai does exemplify extruded and spheronized pellets comprising an acrylate copolymer, MCC, and sertraline hydrochloride as a model drug, at most the active agent in the pellets of Pai make up 35% w/w of the composition (see Table I of Pai), at no point does Pai disclose or even suggest extruded and spheronized pellets comprising at least 70% w/w of any active agent, never mind extruded and spheronized pellets comprising at least 70% w/w cholestyramine and an acrylate copolymer. Application of the properties recited by the Examiner, including high drug load, sphericity, and low friability, to a composition including not only a different active agent in terms of structure and properties but having more than twice the amount present (and accordingly, less than half of the associated excipients), is not tenable.
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over Lescure, Pai and Thakral.  Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to looked to the various methods of preparing oral multiparticulate formulations (such as Pai) because Lescure teaches granules or particles of oral cholestyramine, and Pai teaches oral multiparticulate compositions in the form of extruded and spheronized pellets. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to have a low friability so as to be suitable for compression if desired and/or modify the desired release rate. Accordingly, even though Pai does not teach cholestyramine, one skilled in the art would further look to the teachings of Pai to obtain pellets with low friability so as to provide the desired release rate of the active from the pellets. Is well established that the prior art need not look to resolve applicants same problems, but must at least be in the same field of endeavor (i.e. oral multiparticulate formulations). Furthermore, the even though 
Applicant also argues that Pai teaches that pellets containing acrylic polymers are not satisfactory. Specifically, Pai states, "The drug release pattern from the pellets containing ethyl cellulose and acrylic polymer was not satisfactory.
This is not persuasive as Pai teaches  that acrylate copolymer are not satisfactory for a release rate of 12+ hours, however, neither the instant claims nor Lescure require a release profile of 12+hours, thus the use of acrylate polymer in Lescure would not be considered unsatisfactory.
Applicant argues that Thakral, Buhler and Basit are silent with respect to preparing pellets comprising cholestyramine and an acrylate copolymer. 
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over Lescure, Pai and Thakral and Lescure discloses the claimed cholestyramine and Pai makes obvious the inclusion of an acrylate copolymer into the core of the pellet.
Applicant argues that Moest fails to disclose or even suggest inclusion of an acrylate copolymer in the pellets, additionally Moest discloses compressed particles.
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over Lescure, Pai and Thakral and Lescure discloses the claimed cholestyramine and Pai makes obvious the inclusion of acrylate copolymer into the core of the pellet.  Moest is cited to make obvious the use of MCC in the core of the pellets of Lescure.  Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to looked to related prior art in oral cholestyramine composition, such as the teachings of Moest which discloses oral multiparticulate formulations containing cholestyramine. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to add MCC and 3-6% of polyvinylpyrrolidone in the core of Lescure as Moest teaches that MCC is a preferred binder for compression and teaches its advantageous to add PVP when creating cholestyramine particles 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 5-8, 10, 12-14 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012) and Thakral (Expert Opin. Drug Deliv. (2013) 10(1)). Lescure and Pai are cited on the 10/08/2019 IDS.
Lescure discloses oral formulations for the delayed and controlled delivery of an adsorbent into the lower intestine, such as the colon, of mammals, reading on instant claim 12. The formulation includes a carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent (Abs and [0014, [0044]]).  Lescure teaches the carrageenan and an adsorbent to be present as a mixture which is compressed into a core (or particle or pellet).  Lescure teaches obtaining the pellets by extrusion spheronization [0057]. The core can be coated with one or more coatings and these coated cores can be used to form a drug delivery vehicle, such as a tablet, capsule, pill and the like, wherein the cores fill the capsule [0044-0045 and 0142], reading on a plurality of pellets.
Regarding claim 10: Lescure teaches the core/pellet (uncoated) to have an average weight particle size ranging from 800-1600µm
Regarding claims 1 and 5-7: Lescure teaches the absorbant to be cholesteramine (i.e. cholestyramine), and teaches this to be used in amounts ranging from 80-95%, which overlaps with the claimed “at least about 70%”.
Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 
Regarding claim 14: Lescure further teaches that the core of the formulation can be layered with an external enteric coating such that the drug is released from the formulation in a desired part of the intestine [0068].  Suitable enteric coating include pH-dependent polymers such as Eudragit FS30D (a poly(methyl acrylate-co-methyl methacrylate-co-methacrylic acid)) [0072], reading on colon release coating.
Regarding claim 39: Lescure does not teach the pellets to comprise copovidone in the coating, which reads on 0%.
However, Lescure does not teach the pellet/core to comprise at least 5% of an acrylate copolymer.
Pai studied the effect of aqueous dispersions of ethyl cellulose, acrylic polymers and sodium alginate on the compression and release of active from the matrix prepared with the above substances (abstract, pager 118). For the claimed acrylic copolymers and microcrystalline cellulose, table III of Pai teaches pellets comprising both acrylic copolymers and microcrystalline cellulose. While instant claim recites an acrylate copolymer, Pai teaches Eudragit polymers, Eudragit L 30D 55 and Eudragit NM 30D, which meet the claimed acrylate copolymer. The matrix pellets were prepared by extrusion spheronization (Methods section, Table 1) and checked for bulk density, sphericity, hardness and friability (page 120) and the results presented in table III. Table III shows spherical pellets with high drug content, sphericity, bulk density, with acrylate polymers, and drug release shown in fig. 1. Table IV provides friability and disintegration times with the compressed tablets prepared in the above method. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ Eudragit polymers (acrylate) of Pai in the cholestyramine core of Lescure because the results in table III and fig. 1 of Pai shows that Eudragit polymers provide high drug load, low friability (.24-.385%W/W) and also sphericity of the pellets. Accordingly, even though Pai does 
However, the above references do not teach the acrylate polymer to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride as elected.
Thakral discusses Eudragit polymers and teaches these to be a diverse range of polymethacrylate-based copolymers. It includes anionic, cationic, and neutral copolymers based on methacrylic acid and methacrylic/acrylic esters or their derivatives.  Thakral teaches both Eudragit NE30D, RL30D and NM30D to be neutral copolymers suitable for sustained release applications, thus showing these to be art recognized equivalents, as they are all taught by the prior art to be used for the same purpose.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Eudragit NW30D in the core made obvious above with Eudragit RL30D (shown by the filed specification to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, Pg. 8, lines 15-19), reading on instant claim 8, as its prima facie obvious to substitute one art recognized equivalent for another s the prior art teaches them to be used for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)
 
Regarding claim 13: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes obvious the elected and recited structural components, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

Claims 1, 2-3, 5-8, 10, 12-14 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012) and Thakral (Expert Opin. Drug Deliv. (2013) 10(1)), as applied to claims 1, 5-8, 10, 12-14 and 39 above, and further in view of Moest (CA 2065151). Moest is cited on the 10/08/2019 IDS.
As discussed above, the above reference make obvious the limitations of claims 1, 5-8, 10, 12-14 and 39,  however, they do not teach the pellet to further comprise microcrystalline cellulose (MCC) and a at least 5%w/w of vinylpyrrolidone-based polymer.
Moest teaches preparations in the form of particles (1-6mm) containing colestyramine (i.e. cholestyramine), these particles can be compressed and can additionally comprise conventional pharmaceutical coatings (Pg. 2, lines 20-37).  Moest teaches particle to have MCC as a preferred binder for compression.  Moest also teaches it is advantageous to employ in the granulation 3-6 wt% of polyvinylpyrrolidone.
It is noted that Pai teaches that MCC  is used as a filler in blends due to its cushioning properties which lead to minimum damage during compression.
It is also noted that Lescure teaches the core to further comprise binders, fillers, etc. [0067].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Moest.  One of skill in the art would have been motivated to use add MCC and 3-6% of polyvinylpyrrolidone in the core of Lescure as Moest teaches that MCC is a preferred binder for compression and teaches its advantageous to add PVP when creating cholestyramine particles and Pai teaches that MCC is suitable for use in blends to be compressed due to its cushioning properties.  Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Lescure teaches that the core containing cholestyramine can further comprise binders and fillers and Moest teaches that MCC and PVP are suitable for use in compressed cholestyramine forms.

Claims 1-3, 5-8, 9, 10, 12-14 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012), Thakral (Expert Opin. Drug Deliv. (2013) 10(1)) and Moest (CA 2065151), as applied to claims 1-3, 5-8, 10, 12-14 and 39 above, and further in view of Buhler (US 6,592,900).  Buhler is cited on the 10/8/2019 IDS.
As discussed above, the above reference make obvious the limitations of claims 1-3, 5-8, 10, 12-14 and 39,  however, they do not teach the pellet to specifically comprise copovidone.
Buhler teaches powder compositions comprising soluble or insoluble polyvinylpyrrolidone and/or polyvinylpyrrolidone copolymers and suitable as aid for pharmaceutical formulations comprise in homogenous dispersion (abstract). Buhler teaches that polyvinylpyrrolidone and/or polyvinylpyrrolidone copolymers are employed as excipients in many different drug forms, with the use of binder and disintegrant in solid forms, e.g., for tablets and capsules, predominating, and employed with sensitive ingredients (col. 1,1 25-45). Among the polyvinylpyrrolidone and/or polyvinylpyrrolidone copolymers, Buhler teaches povidone, copovidone, crospovidone etc. (col. 2,1 41-48), and particularly povidone and copovidone, as binders in the preparation of tablets and capsules (col. 3,1 15-32). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the cholestyramine granules (Moest and Masuda modified by Bhaskaran and Pai) by employing copovidone in place of polyvinylpyrrolidone and still expect the same binder effect in cholestyramine composition because Buhler teaches equivalence of povidone and copovidone in preparing pharmaceutical compositions and a skilled artisan would have expected employing copovidone or PVP to provide stability of the composition.

Claims 1, 5-8, 10, 12-14, 33-38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012) and Thakral (Expert Opin. Drug Deliv. (2013) 10(1)), as applied to claims 1, 5-8, 10, 12-14 and 39 above, and further in view of Basit (US 9,023,368). Basit is cited on the 10/08/2019 IDS.
,  however, they do not teach the pellet to further comprise a colon release coating comprising starch and poly(methyl acrylate-co-methyl methacrylate-co-methacrylic acid) as elected.
The teachings of Basit have been relied upon for a teaching of starch coating (abstract). Basit teaches that a drug containing core coated with delayed release comprising a mixture of a first material that is susceptible to attack by colonic bacteria and a second material that has a solubility threshold at about pH 5 or above (col. 3, lines 57- 52). The first material is selected from the group consisting of starch, amylose, and amylopectin (lines bridging col. 3-4). The second material that has a pH threshold of about pH 5 or more, insoluble in gastric juices and thus “enteric” material (col. 5, lines 43- 57). The second material includes Eudragit polymer such as types L, FS, mixture of Land S (col. 5, lines 65-col. 6,1 35). Basit teaches the compositions for colon specific delivery of drugs (col. 3,lines 57-68 & col. 4,lines 1-5). Basit teaches that starch and the second material enables the control of the active agent release in the intestine and minimizes the release in the stomach (col. 6,lines 22-44). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ additional coating materials, such as starch (of Basit), over the cholestyramine pellets of Lescure along with the coating materials taught by Lescure, such as Eudragit FS30D. The motivation to do so comes from the teachings of Basit i.e., that starch and the second material (Eudragit) enables the control of the active agent release in the intestine and minimizes the release in the stomach (col. 6,lines 22-44). One of an ordinary skill in the art would have expected to control the release of cholestyramine to a target site in the gastrointestinal system.
Regarding claims 33-38: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes obvious the elected and recited structural components, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9, 12-14 and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,722,457. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose oral dosage forms comprising a plurality of extruded and spheronized pellets, wherein each pellet comprises a mixture of at least 70 w/w% cholestyramine, at least 5% copovidone and an at least 1% acrylate copolymer (which embraces amounts of at least 5%). The pellets further comprise a poly(ethyl acrylate-co-methyl methacrylate-co-trimethyl ammonioethyl methacrylate chloride) 1:2:0.2 coating, reading on colon release coating.  The pellets further comprise MCC. US’457 does not teach copovidone to be present in the coating.
Regarding claims 12-13 and 33-38: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes obvious the elected and recited structural components, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.
Claims 1-3, 5-7, 12-14 and 33-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,786,529. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose oral dosage forms comprising a plurality of extruded and spheronized pellets, wherein each pellet comprises a mixture of at least 70% w/w% cholestyramine, at least 5% vinylpyrrolidone and an at least 3%3 acrylate copolymer (which embraces amounts of at least 5%). The pellets further comprise a colon release coating.  The pellets further comprise MCC. US’457 does not teach copovidone to be present in the coating. The acrylate copolymer is taught to be an ammonio methacrylate copolymer
Regarding claims 12-13 and 33-38: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes obvious the elected and recited structural components, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.
Claims 1-2, 5-9 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,610,543. Although the both disclose oral dosage forms comprising a plurality of extruded and spheronized pellets, wherein each pellet comprises a mixture of at least 70-85 w/w% cholestyramine, at least 5% copovidone and an at least 1% acrylate copolymer or 2-5% (which embraces amounts of at least 5%). Both teach the acrylate copolymer to be a ammonio methacrylate copolymer.
Regarding claims 12-13: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes obvious the elected and recited structural components, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

Conclusion
No claims are allowable.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/30/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613